Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 08/26/2022. In virtue of this communication, claims 1-17, 21 and 22 are currently pending in this Office Action. Claims 18-20 are cancelled and claims 21-22 are newly added.

Response to Arguments
2.	On pages 8-10 in Remarks, applicant presents what the cited prior art teaches individually and concludes that Bridgelall and Yi does not teach or suggest “averaging the N unwrapped phase values to generate an average phase value; and wrapping the average phase value to generate a final phase measurement of the first local oscillator with respect to the second local oscillator”.

2.1.	Firstly, to address the claim limitation “averaging the N unwrapped phase values to generate an average phase value”, recall that Gudovskiy teaches unwrapping phase values from the signal (fig. 11) and an averaging method (par. 0080). Averaging  is a simple arithmetic in mathematics and averaging the phase values or N unwrapped phase values could be carried out by multiple methods which are conventional in the art. Herein, it’s important to note that claim does not specifically define what are involved or required in averaging, for instance, a formula or an arithmetic. Since claim does not specifically define a particular method for averaging, in the previous Office Action, the teaching of weighted average in Li is applied to render the obviousness of the claim limitation. Indeed, the most common is an arithmetic average which is weighted average in pertinent arts. To explain why averaging without reciting a specific method or a specific algorithm will not amount a weight towards patentability, and to advance the prosecution, three more evidences for other averaging methods will be provided herein in order to reveal the involvement of routine skills. Weighted average could be seen in fig. 6A of Ronnekleiv et al. Pub. No.: US 2009/0122319 A1. In fig. 6-7 and par. 0086 of Carrick Pub. No.: US 2010/0109903 A1, averaging phase values is carried out via iterating samples with equation and alternatively averaging is performed as a high pass filter. Another averaging phase angles can be seen in fig. 9 and par. 0153-0164 of Zazarathy et al. Pub. No.: US 2014/0254723 A1.
	Accordingly, one of ordinary skill in the art would have expected to combine unwrapping phase values of Gudovskiy and weighted average of Yi to obtain “averaging the N unwrapped phase values to generate an average phase value” because some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, KSR Exemplary Rationale G.

2.2.	Secondly, to explain the obviousness of the claim limitation “wrapping the average phase value to generate a final phase measurement”, again claim does not specifically define what are involved or required in wrapping. See MPEP 2111.  Accordingly, in the previous office action, Bridgelall is cited for wrapping phase angles to generate a measurement as depicted in fig. 10 shown below.


    PNG
    media_image1.png
    585
    711
    media_image1.png
    Greyscale

	For the above reasons, one of ordinary skill in the art would have expected Berliner, in view of Gudovskiy, Yi and Bridgelall to perform equally well to the claimed invention since the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

5.	Claims 1-7, 9-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berliner et al. Pub. No.: US 2004/0203470 A1 in view of Gudovskiy et al. Pub. No.: US 2015/0280841 A1, Yi Pub. No.: US 2012/0288040 A1 and Bridgelall et al. Pub. No.: US 2005/0190098 A1.

Claim 1
Berliner discloses a method for measuring a distance (fig. 6) between a first communications device (transceiver 10B in fig. 1-2) including a first local oscillator (L.O. 24B in fig. 2) and a second communications device (transceiver 10A in fig. 1-2) including a second local oscillator (L.O. 24A in fig. 2), the method comprising: 
each of the N phase values indicating an instantaneous phase measurement of a received signal (phase values in repeating steps 56-59 in fig. 6) where N is an integer greater than one (repeat phase measurement in 56-59 in fig. 6 would be yielded more than 1; see par. 0029).
Although Berliner does not disclose: “unwrapping N phase values to generate N unwrapped phase values; averaging the N unwrapped phase values to generate an average phase value; and wrapping the average phase value to generate a final phase measurement of the first local oscillator with respect to the second local oscillator”, the claim limitations are considered obvious by the following rationales.

    PNG
    media_image2.png
    395
    772
    media_image2.png
    Greyscale

	Firstly, to consider the obviousness of the claim limitation “unwrapping N phase values to generate N unwrapped phase values”, initially, it’s to note that claim does not specifically define what are involved in unwrapping. In particular, Gudovskiy teaches extracting the mean of the phase offset via CORDIC to produce the phase error for unwrapping (1206-1208 in fig. 12 and par. 0081). Additionally, Gudovskiy teaches where N is an integer greater than one, each of the N phase values indicating an instantaneous phase measurement of a received signal (estimating an average of the instantaneous phases in par. 0080). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner by providing frequency and phase offset compensation as taught in Gudovskiy. Such a modification would have provided frequency and phase offset compensation to extract instantaneous phase offset so that the frequency and phase offset errors could be continuously estimated and compensated as suggested in par. 0017-0018 of Gudovskiy.
	Secondly, to consider the obviousness of the claim limitation “averaging the N unwrapped phase values to generate an average phase value” recall that Berliner discusses the average of the two received frequencies at the measuring device yields the offset between the local oscillator (par. 0029). Moreover, Gudovskiy explains a filter (1104 in fig. 11 in view of 1204 in fig. 12) configured for averaging instantaneous phase errors (par. 0080) so that CORDIC (1106 in fig. 11) could produce two time the phase error to be unwrapped (par. 0081 and 1206 in fig. 12). Herein, the prior art teaches averaging the phase errors before unwrapping (1204-1206-1208 in fig. 12 and par. 0080-0081 of Gudovskiy). Accordingly, one of ordinary skill in the art would have expected to use a filter to average again the unwrapping phases of Gudovskiy. In particular, Li teaches weighted average from multiple inputs (fig. 3-4). Accordingly, one of ordinary skill in the art would have expected unwrapped phase errors in fig. 12 of Gudovskiy to use either the filter (1104 in fig. 11 of Gudovskiy) or weighted average circuit in fig. 3-4 of Li for averaging. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy by providing automatic frequency control as taught in Yi. Such a modification would have included frequency offset compensation algorithm to implement automatic frequency control so that the frequency offset control would be accurate, efficient and stable as suggested in par. 0003 of Yi.
	Lastly, to consider the obviousness of the claim limitation “wrapping the average phase value to generate a final phase measurement of the first local oscillator with respect to the second local oscillator”, recall that Gudovskiy explains estimating an average of the instantaneous phases (par. 0080) and then CORDIC produces -pi to pi phase (par. 0080).  Producing the phase ultimately at pi or -pi is wrapping (par. 0081). Thus, the rationales found in Gudovskiy (par. 0079-081 and fig. 11-12) would have rendered the addressing claim limitation obvious. Applicant might argue that Gudovskiy does not explicitly show wrapping. Evidence for wrapping phases or average phases could be seen in Bridgelall. In particular, Bridgelall teaches obtaining wrapped phase (fig. 8-11). Accordingly, one of ordinary skill in the art would have expected the claim limitation “wrapping the average phase value to generate a final phase measurement of the first local oscillator with respect to the second local oscillator” to perform equally well with Berliner, in view of Gudovskiy, Yi and Bridgelall since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy and Yi by providing frequency and phase offset compensation as taught in Bridgelall to obtain the claimed invention as specified in the claim. Such a modification would have provided a location system for RFID tags to measure phase so that a distance between two RFID tags could be efficiently and accurately determined as suggested in par. 0005 of Bridgelall.

Claim 2
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 1, further comprising: 
generating the N phase values (506-508 in fig. 6 of Berliner, fig. 10-12 of Gudovskiy) based on an in-phase component of a zero-intermediate frequency (ZIF) signal (ZIF in par. 0020 for fig. 2-5 of Berliner) and a quadrature component of the ZIF signal (Berliner, pair of quadrature signals are received at 32A in fig. 3 from demodulator 27B in fig. 2, see par. 0032-0033; accordingly, one of ordinary skill in the art would have rendered the claim obvious).

Claim 3
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 2, wherein the generating comprises computing an arctangent of the quadrature component of the ZIF signal divided by the in-phase component of the ZIF signal (Berliner, quadrature signals in fig. 3-5 as explained in par. 0033-0034 & 0036; user of arctan in par. 0034 & 0049 of Yi; Bridgelall, arctan in par. 0068; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 4
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 1, further comprising: 
generating a measurement of the distance between the first communications device and the second communications device based on the final phase measurement and another phase measurement of the second local oscillator generated by the first communications device (Berliner, calculate distance in step 60 of fig. 6; computing distance in step 212 in fig. 2 of Bridgelall; and thus, the combined prior art reads on the claim).

Claim 5
Berliner, in view of Gudovskiy, Yi, and Bridgelall, disclose the method, as recited in claim 1, wherein unwrapping comprises adding ±Mi x 2 x π to each phase value of the N phase values, where Mi is a count value corresponding to phase value i of the N phase values, where i is a second integer, from 1 < i < N (if replaced M and i with 1, it would give +- 2π; Bridgelall, par. 0074, unwrapping is to be done by adding or subtracting multiples of 2π, see fig. 9-10; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art; see MPEP 2143, KSR Exemplar Rationale F).

Claim 6
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 5, further comprising: 
determining M corresponding to each phase value i of the N phase values (Bridgelall, fig. 9 and par. 0074 & 0077; therefore, the combined prior art would have been expected by one of ordinary skill on the art to perform equally well to the claim).

Claim 7
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 1, wherein wrapping comprises subtracting M x 2 x π from the average phase value to limit the average phase value to be between ±π (Gudovskiy, par. 0080-0081, wraps between π or -π), where M is a count value corresponding to the average phase value (Gudovskiy, see fig. 10; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 9
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 1, further comprising: 
transmitting, by the first communications device, an unmodulated carrier using the first local oscillator (Berliner, 43 oscillator in fig. 3 provides a quadrature pair of output signal in par. 0033; therefore, the prior art reads on the claim).

Claim 10
Berliner discloses a communications system (fig. 1-5) comprising: 
	a first communications device (transceiver B 10B in fig. 1-2) configured to receive a signal using a local oscillator (27B in fig. 2), the signal (12 in fig. 2) being generated using a second local oscillator (26A in fig. 2 or 43 in fig. 3), the first communications device comprising: 
a phase value generator (fig. 3-4) configured to generate N phase values based on N corresponding samples of a received signal (56 & 58 in fig. 6).
Although Berliner does not disclose: “a phase unwrapping circuit configured to unwrap N phase values to generate N unwrapped phase values, where N is an integer greater than one, each of the N phase values indicating an instantaneous phase measurement of the received signal; an averaging circuit configured to average the N unwrapped phase values to generate an average phase value; and a phase wrapping circuit configured to wrap the average phase value to generate a final phase measurement of the second local oscillator with respect to the local oscillator”, the claim limitations are considered obvious.
Firstly, to consider the obviousness of the claim limitation “a phase unwrapping circuit configured to unwrap N phase values to generate N unwrapped phase values, where N is an integer greater than one, each of the N phase values indicating an instantaneous phase measurement of the received signal”, initially, it’s to note that claim does not specifically define what are involved in unwrapping. In particular, Gudovskiy teaches extracting the mean of the phase offset via CORDIC to produce the phase error for unwrapping (1206-1208 in fig. 12 and par. 0081). Additionally, Gudovskiy teaches where N is an integer greater than one, each of the N phase values indicating an instantaneous phase measurement of a received signal (estimating an average of the instantaneous phases in par. 0080). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner by providing frequency and phase offset compensation as taught in Gudovskiy. Such a modification would have provided frequency and phase offset compensation to extract instantaneous phase offset so that the frequency and phase offset errors could be continuously estimated and compensated as suggested in par. 0017-0018 of Gudovskiy.
	Secondly, to consider the obviousness of the claim limitation “an averaging circuit configured to average the N unwrapped phase values to generate an average phase value” recall that Berliner discusses the average of the two received frequencies at the measuring device yields the offset between the local oscillator (par. 0029). Moreover, Gudovskiy explains a filter (1104 in fig. 11 in view of 1204 in fig. 12) configured for averaging instantaneous phase errors (par. 0080) so that CORDIC (1106 in fig. 11) could produce two time the phase error to be unwrapped (par. 0081 and 1206 in fig. 12). Herein, the prior art teaches averaging the phase errors before unwrapping (1204-1206-1208 in fig. 12 and par. 0080-0081 of Gudovskiy). Accordingly, one of ordinary skill in the art would have expected to use a filter to average again the unwrapping phases of Gudovskiy. In particular, Li teaches weighted average from multiple inputs (fig. 3-4). Accordingly, one of ordinary skill in the art would have expected unwrapped phase errors in fig. 12 of Gudovskiy to use either the filter (1104 in fig. 11 of Gudovskiy) or weighted average circuit in fig. 3-4 of Li for averaging. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy by providing automatic frequency control as taught in Yi. Such a modification would have included frequency offset compensation algorithm to implement automatic frequency control so that the frequency offset control would be accurate, efficient and stable as suggested in par. 0003 of Yi.
Lastly, to consider the obviousness of the claim limitation “a phase wrapping circuit configured to wrap the average phase value to generate a final phase measurement of the second local oscillator with respect to the local oscillator”, recall that Gudovskiy explains estimating an average of the instantaneous phases (par. 0080) and then CORDIC produces -pi to pi phase (par. 0080).  Producing the phase ultimately at pi or -pi is wrapping (par. 0081). Thus, the rationales found in Gudovskiy (par. 0079-081 and fig. 11-12) would have rendered the addressing claim limitation obvious. Applicant might argue that Gudovskiy does not explicitly show wrapping. Evidence for wrapping phases or average phases could be seen in Bridgelall. In particular, Bridgelall teaches obtaining wrapped phase (fig. 8-11). Accordingly, one of ordinary skill in the art would have expected the claim limitation “wrapping the average phase value to generate a final phase measurement of the first local oscillator with respect to the second local oscillator” to perform equally well with Berliner, in view of Gudovskiy, Yi and Bridgelall since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy and Yi by providing frequency and phase offset compensation as taught in Bridgelall to obtain the claimed invention as specified in the claim. Such a modification would have provided a location system for RFID tags to measure phase so that a distance between two RFID tags could be efficiently and accurately determined as suggested in par. 0005 of Bridgelall.

Claim 11
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the communications system, as recited in claim 10, further comprising: 
a second communications device (10A in fig. 1-2 of Berliner) configured to generate the signal using a remote oscillator (L.O. 24A in fig. 2 of Berliner), the signal being received by the first communications device from the second communications device (Berliner, 12 in fig. 2 and see fig. 56 & 58 of fig. 6; and thus, the combined prior art reads on the claim).

Claim 12
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the communications system, as recited in claim 10, wherein the signal is an unmodulated carrier signal (Berliner, 43 oscillator in fig. 3 provides a quadrature pair of output signal in par. 0033; therefore, the combined prior art renders the claim obvious).

Claim 13
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the communications system, as recited in claim 10, wherein the phase value generator is configured to generate the N phase values (506-508 in fig. 6 of Berliner, fig. 10-12 of Gudovskiy) based on an in-phase component of a zero intermediate frequency (ZIF) signal (ZIF in par. 0020 for fig. 2-5 of Berliner) and a quadrature component of the ZIF signal (Berliner, pair of quadrature signals are received at 32A in fig. 3 from demodulator 27B in fig. 2, see par. 0032-0033; accordingly, one of ordinary skill in the art would have rendered the claim obvious).

Claim 14
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the communications system, as recited in claim 13, further comprising: 
a first integrator (fig. 2-5 of Berliner; fig. 11 of Gudovskiy) configured to provide N average in-phase samples to the phase value generator (Gudovskiy, par. 0080; and 
a second integrator (fig. 2-5, and quadrature signals in par. 0032-0033 & 0036 of Berliner; Gudovskiy, QPSK in fig. 2 and par. 0010 and fig. 11-12) configured to provide N average quadrature samples to the phase value generator (Gudovskiy, average instantaneous phase errors in par. 0080; Yi, weighted average in fig. 3-4; for these reasons, the claim would have been expected by one of ordinary skill in the art to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplar Rationale G).

Claim 15
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the communications system, as recited in claim 13, wherein the phase value generator comprises a COordinate Rotation DIgital Computer (CORDIC) (CORDIC 1106 in fig. 11 of Gudovskiy; CORDIC in fig. 3-4 of Yi) configured to compute an arctangent of the quadrature component of the ZIF signal divided by the in-phase component of the ZIF signal (Berliner, quadrature signals in fig. 3-5 as explained in par. 0033-0034 & 0036; user of arctan in par. 0034 & 0049 of Yi; Bridgelall, arctan in par. 0068; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 16
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the communications system, as recited in claim 13, further comprising: 
a processor (Berliner, processor 29B) configured to execute instructions to generate a measurement of a distance between the first communications device and a second communications device based on the final phase measurement and another phase measurement generated by the second communications device (Berliner, calculate distance in step 60 of fig. 6; computing distance in step 212 in fig. 2 of Bridgelall; and thus, the combined prior art reads on the claim).

Claim 17
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the communications system, as recited in claim 10, 
wherein the phase unwrapping circuit is configured to add ±Mi x 2 x π to each phase value of the N phase values, where Mi is a count value corresponding to phase value i of the N phase values, where i is a second integer, from 1 < i < N (if replaced M and i with 1, it would give +- 2π; Bridgelall, par. 0074, unwrapping is to be done by adding or subtracting multiples of 2π, see fig. 9-10; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art; see MPEP 2143, KSR Exemplar Rationale F), and 
wherein the phase wrapping comprises subtracting ±L x 2 x π from the average phase value to limit the average phase value to be between ±π (Gudovskiy, par. 0080-0081, wraps between π or -π), where L is a count value corresponding to the average phase value (Gudovskiy, see fig. 10; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 22
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method as recited in claim 1 further comprising generating the N phase values using a COordinate Rotation DIgital Computer (CORDIC) (CORDIC 1106 in fig. 11 of Gudovskiy; CORDIC in fig. 3-4 of Yi) before unwrapping the N phase values (unwrapping in Berliner and fig. 9-10 of Bridgelall; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Allowable Subject Matter
6.	Claims 8 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643